Name: Council Regulation (EEC) No 3094/86 of 7 October 1986 laying down certain technical measures for the conservation of fishery resources
 Type: Regulation
 Subject Matter: fisheries;  information technology and data processing
 Date Published: nan

 11 . 10 . 86 Official Journal of the European Communities No L 288/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 3094/86 of 7 October 1986 laying down certain technical measures for the conservation of fishery resources THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 170/83 of 25 January 1983 establishing a Community system for the conservation and management of fishery resources ('), and in particular Article 11 thereof, Having regard to the proposal from the Commission , Whereas, in order to ensure the protection of marine biol ­ ogical resources and the balanced exploitation of fishery resources in the interests of both fishermen and consu ­ mers, technical measures should be laid down for the conservation of fishery resources specifying inter alia the mesh sizes, by-catch rates, and fish sizes permitted, as well as the limitation of fishing within certain areas and periods and with certain gear ; Whereas Council Regulation (EEC) No 171 /83 of 25 January 1983 laying down certain technical measures for the conservation of fishery resources (2) has been subse ­ quently amended six times, by Regulations (EEC) No 2931 /83 (3), (EEC) No 1637/84 (4), (EEC) No 2178/84 0, (EEC) No 2664/84 (*), (EEC) No 3625/84 Q and (EEC) No 3782/85 (8), and it is therefore necessary for the proper understanding of this Regulation and its effective enforce ­ ment that it be replaced by a new Regulation wherein all these modifications are included in a single text ; Whereas, following the withdrawal of Greenland from the European Economic Community, it is no longer appro ­ priate to include technical measures which apply to waters under the sovereignty or jurisdiction of Greenland ; Whereas experience in the application of Regulation (EEC) No 171 /83 has brought to light certain deficiencies which result in problems of application and enforcement and which should be rectified, notably by introducing definitions of directed fishing for certain species of fish and by defining more precisely by-catches and protected species ; Whereas, in the light of the latest scientific advice, provi ­ sion should be made for increases in mesh sizes when fishing in the North Sea and west of Scotland and Rockall ; Whereas the manner in which the size of crustaceans and molluscs are to be measured should be more precisely defined ; Whereas the rules concerning fishing within the 12-mile coastal zone should be more precisely defined in terms which are enforceable ; Whereas in this respect increased protection of nursery areas, in particular of sole and plaice, should be provided for in the coastal zone of Member States , taking into account the specific biological conditions in those various zones ; Whereas, in order not to hinder scientific research , this Regulation should not apply to operations which may be necessitated, even incidentally, by the conduct of such research ; Whereas certain minimum landing sizes should be increased and others should be introduced in order to provide better conservation of fishery resources ; Whereas additional national measures of a strictly local character should not be invalidated or hampered by tl .* adoption of this Regulation ; Whereas, therefore, such measures may be maintained or adopted subject to examination by the Commission of their compatibility with Community law and conformity with the Common Fisheries Policy ; Whereas this Regulation should apply without prejudice to certain national measures going beyond the minimum requirements which it lays down ; (&gt;) OJ No L 24, 27. 1 . 1983, p. 1 . (2) OJ No L 24, 27. 1 . 1983, p. 14. (3) OJ No L 288, 21 . 10 . 1983, p. 1 . {*) OJ No L 156, 13 . 6 . 1984, p. 1 . 0 OJ No L 199, 28 . .7 . 1984, p. 1 . ( «) OJ No L 253, 21 . 9 . 1984, p. 1 . f) OJ No L 335, 22. 12 . 1984, p. 3 . (8) OJ No L 363, 31 . 12. 1985, p. 28 . No L 288/2 Official Journal of the European Communities 11 . 10 . 86 1 Region 8 All waters off the coasts of the French department of Reunion . 2 . The geographical areas designated in this Regulation by the letters 'NAFO', ' ICES' and 'FAO' shall be those defined by the Northwest Atlantic Fisheries Organization, the International Council for the Exploration of the Sea, and the Food and Agricultural Organization of the United Nations, respectively. They are described, subject to any subsequent amendments, in Council Regulation (EEC) No 3179/78 ('), as last amended by Regulation (EEC) No 654/81 (2), and in Commission communications Nos 85/C 347/05 0 and 85/C 335/02 (4). 3 . The regions referred to in paragraph 1 may be divided into geographical areas in accordance with the procedure referred to in Article 15, in particular on the basis of the definitions referred to in paragraph 2 thereof. 4 . Notwithstanding paragraph 2, for the purposes of this Regulation, the Kattegat is limited in the north by a line drawn from Skagen lighthouse to the lighthouse in Tistlarna, and from here to the nearest point on the Swedish coast, and in the south by a a line drawn from Hasenore Head to Gniben Point, from Korshage to Spodsbjerg, and from Gilbjerg Head to the Kullen . The Skagerrak is limited in the west by a line drawn from the lighthouse of Hanstholm to the lighthouse of Lindesnes and in the south by a line drawn from Skagen lighthouse to the lighthouse of Tistlarna and from here to the nearest point on the Swedish coast. 5 . Notwithstanding paragraph 2, for the purposes of this Regulation , the North Sea shall comprise ICES Sub ­ area IV, the adjacent part of ICES Division II a) lying south of latitude 64 ° N, and that part of ICES Division III a) which is not covered by the definition of the Skagerrak given in paragraph 4. Whereas the procedure for examining such measures should be simplified ; Whereas the rules governing fishing operations in the Skagerrak and Kattegat, agreed between the delegations of the Community and those of Norway and Sweden, should be included in this Regulation ; Whereas urgent new conservation measures and detailed rules on the implementation of this Regulation may be necessary, whereas such measures and rules should be adopted in accordance with the procedure laid down in Article 14 of Regulation (EEC) No 170/83 ; Whereas, where conservation is seriously threatened, Member States should be permitted to take appropriate provisional measures, HAS ADOPTED THIS REGULATION : Article 1 Definition of areas 1 . This Regulation shall apply to the taking and landing of fishery resources occurring in all maritime waters under the sovereignty or jurisdiction of the Member States, except as otherwise provided in Article 6 (b), and situated in one of the following regions : Region 1 All waters which lie to the north and west of a line running from a point at latitude 48 ?N, longitude 18 °W ; thence due north to latitude 60 ° N ; thence due east to longitude 5 °W ; thence due north to latitude 60 °30'N ; thence due east to longitude 4 °W ; thence due north to latitude 64 °N ; thence due east to the coast of Norway. Region 2 All waters situated north of latitude 48 0 N, but excluding the waters in Region 1 and ICES Divisions III b), III c) and III d). Region 3 All waters corresponding to ICES Sub-areas VIII and IX. Region 4 All waters corresponding to ICES Sub-area X. Region 5 All waters situated in that part of the east central Atlantic comprising divisions 34.1.1 , 34.1.2 and 34.1.3 and subarea 34.2.0 of fishing zone 34 of the Food and Agriculture Organization of the United Nations (FAO)  CECAF region, excluding the waters under the sovereignty or jurisdiction of Spain situated around the Canary Islands . Region 6 All waters off the coasts of the French department of Guyana. Region 7 All waters off the coasts of the French departments of Martinique and Guadeloupe . TITLE I NETS AND CONDITIONS FOR THEIR USE Article 2 Minimum mesh sizes 1 . For each of the regions or geographical areas mentioned in Annex I and, where applicable, for the corresponding period, engine power and number of twines used in making the meshes, it is prohibited to use any trawl , Danish seine or similar towed net unless its (') OJ No L 378 , 30 . 12. 1978, p. 1 . 0 OJ No L 69, 14 . 3 . 1981 , p. 1 . (3) OJ No C 347, 31 . 12. 1985, p . 14 . (&lt;) OJ No C 335, 24. 12 . 1985, p. 2. 11 . 10 . 86 Official Journal of the European Communities No L 288/3 5. If catches have been made during the same voyage using different nets with different mesh sizes, or in diffe ­ rent regions, geographical areas or under additional diffe ­ rent conditions (such as different periods of time, number of twines), and if these different fishing conditions imply a change in the reference minimum mesh sizes (with corresponding percentages) as listed in Annex 1 , the percentages shall be calculated for each part of the catch taken under each different condition . All catches shall be deemed to have been taken with the net on board having the smallest mesh size unless the logbook, kept in accordance with Article 3 of Regulation (EEC) No 2057/82 (') and with the rules laid down in implementation of that Article, shows otherwise . 6 . Catches shall be estimated as live weight. For the purpose of this Article, the equivalent weight of whole Norway lobster shall be obtained by multiplying the weight of Norway lobster tails by three. 7 . Nets with mesh sizes smaller than the mesh size of the net in use in conformity with paragraph 1 shall not be kept on board unless they are properly lashed and stowed in such a way that they may not be readily used . Specific rules concerning stowage of gear may be drawn up in accordance with the procedure laid down in Article 1 5 . 8 . The Council shall , on a proposal from the Commis ­ sion and in the light of scientific opinion based on further research , decide by a qualified majority before 1 July 1987 whether the minimum mesh size applicable in the English Channel , irrespective of the type of net used, should be increased from 75 to 80 mm from 1 January 1989 . 9 . The Council shall , on a proposal from the Commis ­ sion and in the light of scientific opinion based on further research , decide by a qualified majority before 31 December 1987 whether the minimum mesh size appli ­ cable in Region 3 for vessels fishing for Norway lobster (Nephrops norvegicus) and prawns (Parapenaeus longiros ­ tris, Aristeus antennatus and Aristeomorpha foliacea) should be increased from 50 to 55 mm from 1 January 1989 . 10 . Engine power shall be defined as the total of the maximum continuous power which can be obtained at the flywheel of each engine and which can , by mech ­ anical , electrical , hydraulic or other means, be applied to vessel propulsion . However, where a gearbox is incor ­ porated into the engine, the power shall be measured at the gearbox output flange . No deduction shall be made in respect of auxiliary machines driven by the engine . The unit in which engine power is expressed shall be the kilowatt (kW). mesh size in that part of the net having the smallest meshes is equal to, or greater than , one of the minimum mesh sizes listed in that Annex, hereby designated the reference minimum size, and unless the catch taken with that net and retained on board includes :  a percentage of authorized target species equal to or greater than that specified in that Annex,  a percentage of protected species which does not exceed that specified in that Annex, for the reference minimum mesh size . Notwithstanding the first subparagraph, the minimum percentage of target species may be obtained by aggrega ­ ting the quantities of all the target species caught provided that :  they are target species for which the minimum percentage of protected species is 10 % ,  they are target species for which the reference minimum mesh size is the same as, or less than, the mesh of the net in use,  the total percentage for all protected species combined as a proportion of the total weight of all the target species combined does not exceed 10 % . For the purpose of this Regulation , protected species are defined as those species for which a minimum size has been laid down in Annex II, or which are identified by an asterisk in that Annex for the Region concerned . The provisions of this paragraph are without prejudice to the specific provisions laid down in the following para ­ graphs . 2 . Dredges are exempted from the provisions of para ­ graph 1 . However, it shall be prohibited to have on board or to land more than 10 % of protected species when fishing with dredges . 3 . The percentages referred to in Annex I shall be calculated as the proportion by weight of all fish , crusta ­ ceans and molluscs on board after sorting or on landing, taking into account any quantities which have been transhipped . Notwithstanding the previous subparagraph, when fishing for sandeel with nets having mesh sizes smaller than 16 mm, the percentage may be measured before sorting. This provision shall not apply in the Skagerrak and Kattegat . The percentages may be calculated on the basis of one or more representative samples . Rules for sampling may be drawn up in accordance with the procedure laid down in Article 15 . 4. Sorting shall be carried out immediately after hauling. Catches of protected species which exceed the percentages laid down in Annex I shall be discarded immediately into the sea. (') OJ No L 220, 29 . 7 . 1982, p. 1 . No L 288/4 Official Journal of the European Communities 11 . 10 . 86 The continuous engine power shall be determined in accordance with the requirements adopted by the Interna ­ tional Organization for Standardization in its recom ­ mended International Standard ISO 3046/ 1 , 2nd edition , October 1981 . The amendments necessary for adapting the require ­ ments, provided for in the preceding subparagraph, to technical progress shall be adopted in accordance with the procedure laid down in Article 15 . Article J Determination of mesh size The technical rules for the determination of mesh size shall be drawn up in accordance with the procedure referred to in Article 15. Article 4 Attachments to nets No device shall be used by means of which the mesh in any part of the fishing net is obstructed or otherwise effectively diminished. This provision shall not exclude the use of certain devices of which a list and technical descriptions shall be drawn up in accordance with the procedure referred to in Article 15.  as the total length, measured from the tip of the rostrum to the rear end of the telson, not including the setae. Detached Norway lobster tails shall be measured from the front edge of the first segment present of the tail to the rear end of the telson, not including the setae . The tail shall be measured flat and unstretched . (c) The size of edible crabs shall be defined, as shown in Annex IV,  either as the length of the carapace measured along the mid-line from the interorbital space to the distal edge of the carapace, or,  as the maximum width of the carapace measured perpendicular to the mid-line of the carapace, or,  as the maximum length of the last two segments of any of the pincer legs. (d) The size of spinous spider crabs shall be measured, as shown in Annex IV, along the mid-line, from the edge of the carapace between the rostrums to the posterior edge of the carapace. (e) The size of a bivalve mollusc shall be measured as shown in Annex IV across the longest part of the shell . (f) The size of a cephalopod shall be measured along the dorsal mid-line from the posterior tip of the mantle to the anterior border of the mantle, for squids and cuttle fishes, and to the level of the eyes for octopuses . 3 . Undersized fish, crustaceans and molluscs shall not be retained on board or be transhipped, landed, trans ­ ported, stored, sold, displayed or offered for sale, but shall be returned immediately to the sea. The preceding subparagraph shall not apply to : (a) catches of protected species which have been taken within the limits specified in Article 2 ( 1 ), and which have not been sorted, (b) the species referred to below, within a limit of 10 % by weight of the total catches - of these species :  herring caught in any geographical area ;  mackerel caught in the North Sea ;  species listed in Annexes II and III caught in the Skagerrak or Kattegat ;  cod measuring less than 45 cm but not less than 30 cm, caught in the Irish Sea (ICES Division VII a) during the period from 1 October to 31 December. The percentage of undersized fish , crustaceans and molluscs shall be calculated in accordance with Article 2, paragraphs 3 to 6. TITLE II Minimum size of fish , crustaceans and molluscs Article 5 1 . A fish, crustacean or mollusc is undersized if its size is smaller than the minimum size specified in Annexes II or III for the relevant species and region, or particular geographical area if specified. If more than one method of measuring the minimum size is permitted, the fish, crus ­ tacean or mollusc is undersized if it is smaller than any of the minimum sizes specified. 2. (a) The size of a fish shall be measured from the tip of the snout to the end of the tail fin . (b) The size of Norway lobster and lobsters shall be measured, as shown in Annex IV,  either as the length of the carapace, measured parallel to the mid-line from the back of either eye socket to the distal edge of the carapace, or, 11 . 10 . 86 Official Journal of the European Communities No L 288/5  latitude 57 °50'3"N, longitude 07 °8'6"W,4. It shall be prohibited to land tails or claws of lobsters which have been detached from the body and which have been caught in the regions or geographical areas referred to in Annex III for which a minimum size is shown for these species . 5. Minimum sizes for species, marked by an asterisk in Annexes II or III , shall be adopted in accordance with the procedure provided for in Article 15. TITLE III Prohibition of fishing Article 6 Salmon and sea trout 1 . Salmon and sea trout may not be retained on board or be transhipped, landed, transported, stored, sold, displayed or offered for sale, but shall be returned imme ­ diately to the sea when taken : (a) within the waters situated outside the 12-mile limit measured from Member States' baselines, in regions 1 , 2, 3 and 4 ; (b) by way of derogation from Article 1 ( 1 ), outside the waters under the sovereignty or jurisdiction of the Member ( States, in regions 1 , 2, 3 and 4 ; (c) when fishing with a trawl, Danish seine or similar towed net, with mesh sizes smaller than 70 mm. 2. In the Skagerrak and Kattegat, fishing for salmon and sea trout shall be forbidden outside a four-mile limit measured from the baselines .  north-east along the west coast of Lewis as far as the point of departure (Butt of Lewis). 2 . This area may be altered in accordance with the procedure referred to in Article 15 . 3 . It shall be prohibited to have on board a quantity of herring which exceeds 5 % , of the total weight of fish , crustaceans and molluscs on board which have been caught in that area during the period specified in para ­ graph 1 . The percentage shall be calculated in accordance with Article 2, paragraphs 3 to 6. Article 8 Mackerel 1 . It shall be prohibited to retain on board mackerel which are caught within the geographical area, hereinafter called 'the area', bounded by the following coordinates :  a point on the south coast of England at 03 °00'W,  latitude 49 °30'N, longitude 03 °00'W,  latitude 49 °30'N, longitude 07 °00'W,  latitude 52 °00'N, longitude 07 °00'W,  a point on the west coast of Wales at latitude 52 °00'N, unless the weight of the mackerel does not exceed 15 % by weight of the total quantities of mackerel and other species on board which have been caught within the area . 2 . Paragraph 1 shall not apply : (a) to vessels fishing with gill nets or hand lines ; (b) to vessels fishing with bottom trawls, Danish seines or other similar towed nets, provided that they have on board a minimum of 75 % by weight, calculated as a percentage of the total weight of all the species on board :  of Norway lobster when these vessels are using nets the mesh size of which is set for the geogra ­ phical regions or zones concerned in Annex I ,  of Norway lobster and species listed in Annex II when these vessels are using nets the mesh size of which is set for these species and for the geogra ­ phical regions or areas concerned in Annex I ; (c) to vessels in transit through the area, provided that all fishing gear is stowed in accordance with the condi ­ tions set out in Article 2 (7) ; (d) to vessels which are not equipped for fishing and to which mackerel are being transhipped . 3 . All mackerel which are on board shall be deemed to have been caught within the area, except those which have been declared to be on board before the vessel enters the area, under the procedure described in the following subparagraphs . Article 7 Herring 1 . Fishing for herring shall be prohibited each year from 15 August to 30 September in a geographical area bounded by a line joining the following points :  the Butt of Lewis,  Cape Wrath,  latitude 58 °55'N, longitude 05 °00'W,  latitude 58 °55'N, longitude 07 °10'W,  latitude 58 °20'N, longitude 08 °20'W,  latitude 57 °40'N, longitude 08 °20'W,  the west coast of'North Uist at latitude 57 °40'N, then along the north coast of the island as far as latitude 57 °40'36"N, longitude 07 °20'39"W, No L 288/6 Official Journal of the European Communities 11 . 10 . 86 majority before 1 October 1988 in the light of the situa ­ tion of the Western mackerel stock. TITLE IV RESTRICTIONS ON CERTAIN TYPES OF FISHING The skipper of a vessel intending to enter the area in order to fish, and holding mackerel on board, must notify the control authority of the Member State in whose zone he intends to fish of his estimated time and place of arrival in the area no more than 36 hours end no less than 24 hours before the ,vessel enters the area . On entering the area, he must notify the competent control authority of the quantities of mackerel which he has on board and which are entered in the log-book. The skipper may be required to submit his log-book and the catches on board for verification at a time and place to be determined by the competent control authority. The time shall be no later than six hours after receipt by the control authority of the message notifying the quantities of mackerel on board and this place shall be as near as possible to the point of entry into the area. The skipper of the fishing vessel who intends to enter the area for the purpose of having mackerel transhipped to his vessel must notify the control authority, of the Member State in whose zone transhipment will take place, or the intended time and place of transhipment no more than 36 hours and no less than 24 hours before transhipment begins . Immediately on completion of transhipment, the skipper must inform the competent control authority of the quantities of mackerel which have been transhipped to this vessel . The competent control authorities are :  France : Mimer, telex : Paris 250823,  Ireland : Department of Fisheries and Forestry, telex : Dublin 90253 FFWS,  United Kingdom : Ministry of Agriculture, Fisheries and Food, telex : London 21274. Nothing in this paragraph shall be interpreted as meaning that a vessel flying the flag of, or registered in , a Member State which does not have a mackerel quota from the stock occurring in the area, or whose quota is exhausted, is authorized to hold mackerel on board, unless this mackerel is a by-catch, taken with catches of horse mackerel or sardines, and the mackerel does not exceed 10 % of the total weight of mackerel , horse mack ­ erel and sardines on board, except where the skipper can prove that the mackerel has been caught from another stock. The provisions of this paragraph shall cease to be effective on 1 January 1989 unless the Council , on a proposal from the Commission, decides otherwise by a qualified Article 9 Restrictions on the use of certain types of vessels and gear in fishing for certain species during certain periods and in certain geographical areas 1 . It shall be prohibited to use purse seines :  to fish for herring in ICES Divisions VII g) to k) and in the geographical area bounded :  to the north by latitude 52 °30'N,  to the south by latitude 52 ° N,  to the west" by the coast of Ireland,  to the east by the coast of the United Kingdom,  to fish for the species listed in Annex II for the rele ­ vant region or geographical area. When fishing with purse seines, it shall be prohibited to have on board :  a quantity of the species listed in Annex II which exceeds 5 % by weight of the total weight of fish, crustaceans and molluscs on board, and  when fishing in the area described in the first indent of the first subparagraph, a quantity of herring which exceeds 5 % by weight of the total weight of fish, crustaceans and molluscs on board. The percentages shall be calculated in accordance with Article 2, paragraphs 3 to 6 . 2 . The use of beam trawls shall be prohibited in the Kattegat. 3 . (a) Inside the area within 12 miles of the coasts of France, north of latitude 51 °00'N, Belgium, the Netherlands, the Federal Republic of Germany, and the west of Denmark as far as the Hirtshals Lighthouse, measured from the baselines from which the territorial waters are measured, no vessel exceeding eight metres length overall shall fish using any beam or otter trawl . (b) By derogation from paragraph 3 (a), vessels whose names and technical characteristics are contained on a list which shall be drawn up in accordance with the procedure laid down in Article 15 are authorized to fish in the said area using beam trawls. 11 . 10 . 86 Official Journal of the European Communities No L 288/7 whose engine power does not exceed 221 kW and, in the case of derated engines, did not exceed 300 kW before derating,  a vessel which enters into service after 31 December 1986 whose engine is not derated, whose engine power does not exceed 221 kW and whose total overall length as defined in paragraph 12 does not exceed 24 metres,  a vessel which has its engine replaced after 31 December 1986 with an engine which is not derated and whose engine power does not exceed 221 kW. However, it small be prohibited to use beam trawls of which the aggregate beamlength , measured as the sum of the length of each beam between the inner edges of the attached shoes or skids, is greater than eight metres, except when operating with gear designed and used for catching shrimps (Crangon species) or prawns (Pandalus montagui). 5 . Detailed rules for the implementation of paragraphs 3 and 4, including rules for the establishment of the lists referred to in paragraph 3 , shall be drawn up under the procedure laid down in Article 15 . 6 . Engine power shall be defined as in Article 2 ( 10). 7 . Date of entry into service shall be the date of the first issue of an official safety certificate . If an official safety certificate is not issued, the date of entry into service shall be the date of first entry in an offi ­ cial register of fishing vessels . However, in the case of fishing vessels which entered service before the date of entry into force of this Regula ­ tion , the date of entry into service shall be the date of first entry in an official register of fishing vessels . 8 . It shall be prohibited to use trawls having a mesh size of less than 32 mm from 1 July to 15 September in the waters situated within three miles of the baselines in the Skagerrak and Kattegat. However, in trawling within these waters and during this period :  for deep-water prawns (Pandalus borealis), nets with a minimum mesh size of 30 mm may be used,  for eelpout (Zoarces viviparus), goby (Gobiidae) or scorpion fish (Cottus spp .) to be used for bait, nets with any size of mesh may be used . 9 . It is prohibited to fish for anchovy using pelagic trawls in ICES Division VIII c . Vessels which may appear on the list referred to in the first subparagraph of this paragraph must comply with the following criteria :  they entered into service before 1 January 1987,  except for vessels fishing for crustaceans, their engine power does not exceed 221 kW and, in the case of derated engines, did not exceed 300 kW before derating. A vessel on the list may be replaced by any vessel whose engine is not derated, whose engine power does not exceed 221 kW, and whose total length overall , as defined in paragraph 12, does not exceed 24 metres . An engine of a vessel on the list may be replaced provided that the replacement engine is not derated and that its power does not exceed 221 kW. (c) However, it shall be prohibited to use beam trawls of which the aggregate beam length, measured as the sum of the length of each beam between the iner edges of the attached shoes or skids, is greater than eight metres, except when operating with gear designed and used for catching shrimps (Crangon species) or prawns (Pandalus montagui). Notwithstanding the preceding subparagraph, vessels whose primary activity is fishing for shrimps (Crangon species) shall be permitted to use beams whose aggregate length as defined in that subparagraph exceeds eight metres when fishing for sole, provided that they appear on a list to be drawn up annually. (d) Notwithstanding paragraph 3 (a), otter trawlers whose engine power does not exceed 221 kW and, in the case of derated engines, did not exceed 300 kW before derating, may fish in the area referred to in that paragraph . , (e) Notwithstanding paragraph 3 (a), vessels whose engine power exceeds 221 kW may fish in the area referred to in that paragraph using otter trawls, provided that catches of plaice and sole which exceed 5 % by weight of the total catch on board are discarded immediately into the sea. The percentage shall be calculated in accordance with Article 2, (3) to (6). 4. Inside the area within 12 miles of the coasts of the United Kingdom and Ireland, measured from the base ­ lines from which the territorial waters are measured, no vessel shall fish using any beam trawl . Notwithstanding the preceding subparagraph , vessels in any of the following categories may fish in the said area using beam trawls :  a vessel which entered into service before 1 January 1987 and, except for vessels fishing for crustaceans, No L 288/8 Official Journal of the European Communities 11 . 10 . 86 10 . Within the zones, referred to in the Article, where trawls, beam trawls, Danish seines or similar towed nets may not be used, it shall be prohibited to carry on board such nets unless they are properly lashed and stowed in accordance with Article 2 (7). 11 . It shall be prohibited to use explosives, poisonous or stupefying substances and guns for the purpose of fishing. However, harpoon guns may be used to catch tuna and basking shark. It shall be prohibited to use electric current in the Skagerrak and Kattegat to catch fish other than tuna and basking shark. 12. The length of a vessel shall be the length overall , defined as the distance in a straight line between the fore ­ most point of the bow and the aftermost point of the stern . The bow is to be taken to include the watertight hull structure, forecastle, stem and forward bulwark, if fitted, but to exclude bowsprits and safety rails . The stern is to be taken to include the watertight hull structure, transom, poop, trawl ramp and bulwark, but to exclude Safety rails, bumkins, propulsion machinery, rudders and steering gear, and divers' ladders and plat ­ forms. The length overall shall be measured in metres with an accuracy of two decimal places . 3796/81 of 29 December 1981 on the common orga ­ nization of the market in fishery products ('), or  they are sold directly for purposes other than human consumption . Article 12 Artificial restocking and transplantation This Regulation shall not apply to fishing operations carried out during the course of artificial restocking or transplantation of fish, crustaceans or molluscs. Fish , crustaceans and molluscs caught for the purposes set out in the first subparagraph may not be sold directly for human consumption, or held in possession , displayed or offered for sale in contravention of the other provisions of this Regulation . TITLE VI FINAL PROVISIONS Article 13 1 . Where the conservation of fish, crustacean or mollusc stocks calls for immediate action, the Commis ­ sion may, in addition to or by way of derogation from this Regulation , adopt any measures necessary in accordance with the procedure referred to in Article 15. 2. Where the conservation of certain species or fishing grounds is seriously threatened, and where any delay would result in damage which would be difficult to repair, the coastal State may take appropriate non-discriminatory conservation measures in respect of the waters under its jurisdiction . 3 . These measures, together with an explanatory memorandum, shall be communicated to the Commis ­ sion and the other Member States as soon as they are adopted . 4. Within 10 calendar days of receipt of such notifica ­ tion, the Commission shall confirm the measures or require their cancellation or amendment. The Commis ­ sion's decision shall be immediately notified to the Member States . 5 . Member States may refer the Commission's decision to the Council within 10 calendar days of receiving the notification referred to in paragraph 4. 6 . The Council , acting by a qualified majority, may adopt a different decision within one month . Article 14 1 . Member States may take measures for the conserva ­ tion and management of stocks : (a) in the case of strictly local stocks which are of interest solely to the fishermen of the Member State concerned, or Article 10 Processing operations It shall be prohibited to carry out on board a fishing vessel any physical or chemical processing of fish to produce fishmeal, oil or similar products . This prohibition shall not apply to the processing of offal . Article 11 Scientific research This Regulation shall not apply to fishing operations conducted solely for the purpose of scientific investiga ­ tions which are carried out with the permission and under the authority of the Member State or Member States concerned, and of which the Commission and the Member State or Member States in whose waters the research is carried out have been informed in advance . Fish, crustaceans and molluscs caught for the purposes specified in the first subparagraph may be sold, stored, displayed or offered for sale, provided that :  they meet the standards laid down in Annexes II and III and the marketing standards adopted pursuant to Articles 2 and 3 of Council Regulation (EEC) No (') OJ No L 379 , 31 . 12. 1981 , p. 1 . 11 . 10 . 86 Official Journal of the European Communities No L 288/9 (b) in the form of conditions or detailed arrangements designed to limit catches by technical measures : (i) supplementing those laid down in the Community legislation on fisheries, or (ii) going beyond the minimum requirements laid down in the said legislation , provided that such measures apply solely to the fishermen of the Member State concerned, are compa ­ tible with Community law, and are in conformity with the common fisheries policy. 2. The Commission shall be informed, in time for it to present its observations, of any plans to introduce or amend national technical measures . If the Commission so requests within one month of such notification, the Member State concerned shall suspend the entry into force of the measures planned until three months have elapsed from the date of the said notifica ­ tion, so that the Commission can decide within that period whether the measures in question comply with the provisions of paragraph 1 . Where the Commission finds, by a decision which it shall notify to all Member States, that a planned measure does not comply with the provisions of paragraph 1 , the Member State concerned may not bring it into force without making the necessary amendments thereto . The Member State concerned shall immediately inform the other Member States and the Commission of the measures adopted, having made any amendments which may be necessary. 3 . Member States shall provide the Commission , on request, with all particulars necessary for an assessment of whether their national technical measures comply with the provisions of paragraph 1 . 4. At the instigation of the Commission , or at the request of any Member State, the question of whether a national technical measure applied by a Member State complies with paragraph 1 may be the subject of a deci ­ sion taken in accordance with the procedure laid down in Article 1 5 . Should such a decision be taken, the third and fourth subparagraphs of paragraph 2 shall apply mutatis mutandis. 5. However, until 31 December 1992, paragraphs 2 and 4 shall not apply to measures taken by Member States which apply exclusively to waters within their base lines. In this case, the Member State concerned shall notify immediately the measures which it has taken to the Commission , which shall take a decision within three months if the measures are not in conformity with the common fisheries policy. 6 . Spain and Portugal shall notify the Commission and the other Member States no later than one month after the date of entry in force of this Regulation , of the national technical measures currently in force . Where the Commission finds that a notified measure does not comply with the provisions of paragraph 1 , it shall decide within one year of the notification of the measures that the Member State concerned must termi ­ nate or amend the measure within a time limit which the Commission shall specify. The provisions of the fourth subparagraph of paragraph 2 shall apply mutatis mutandis. 7. Measures relating to fishing from the shore shall be communicated by the Member State concerned to the Commission for information purposes only. Article 15 Detailed rules for the implementation of this Regulation shall be adopted in accordance with the procedure laid down in Article 14 of Regulation (EEC) No 170/83 . Article 16 1 . Regulation (EEC) No 171 /83 is hereby repealed on the date of entry into force of this Regulation , with the exception of Articles 2 to 17 and Article 21 , which shall be repealed on 1 January 1987 . 2 . References to the Regulation repealed under para ­ graph 1 shall be construed as references to this Regula ­ tion . References to the Articles and Annexes of the said Regulation should be read in accordance with the corre ­ lation table set out in Annex V. Article 17 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Communities. Articles 2 to 12 shall apply as from 1 January 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 7 October 1986 . For the Council The President A. CLARK No L 288/ 10 Official Journal of the European Communities 11 . 10 . 86 ANNEX I Minimum mesh sizes and conditions of fishing Region Geographical area Additional conditions Minimum mesh size mm Authorized target species Minimum percen ­ tage of target species Maximum percentage of protected species 1 Entire region except ICES divi ­ sion V b (EC zone) 130 All 100 ICES division V b (EC zone) 90 All 100 Entire region 16 Prawn (Pandalus spp) Arctic Cod (Bereogadus saida) Capelin (Mallotus villosus) Blue Whiting (Micro ­ mesistius poutassou) Argentine (Argentina spp) Herring (Clupea harengus) Molluscs Silvery Cod (Gadiculus thorii) Norway Lobster (Nephrops norvegicus) Norway Pout (Trisopterus esmarkii) Clupeoid fish other than herring Eel (Anguilla anguilla) Great weever (Trachinus draco) Horse mackerel (Trachurus trachurus) Mackerel (Scomber scombrus) Sandeel (Ammodytidae) Saury (Scomberesox saurus) Shrimp (Crangon spp) Smelt (Osmerus spp) \ \ 50 / 10 2 Entire region 90 All 100 North Sea Until 31 December 1986 80 All 100 I From 1 January 1987until 31 December 1988 85 All 100 From 1 January 1987 80 Sole 15 100 of which not more than 20 % cod, haddock, whiting, saithe Until 31 December 1988 Vessels of 221 kW or less using single twine 70 Sole (Solea solea) 5 100 Until 31 December 1988 Vessels of 221 kW or less using double twine 75 Sole (Solea solea) 5 100 I From 1 January 1989Vessels of 221 kW or less 75 Sole (Solea solea) 5 100 11 . 10 . 86 Official Journal of the European Communities No L 288 / 11 Region Geographical area Additional conditions Minimum mesh size mm Authorized target species Minimum percen ­ tage of target species Maximum percentage of protected species 2 (cont 'd) West of Scotland and Rockall (ICES sub-area VI)(') Until 31 December 1988 80 All 100 West of Scotland and Rockall (ICES sub-area VI) (2) 80 All 100 West of Ireland (ICES divisions VII b and c) Bristol Channel (ICES division VII f) South Coast of Ireland (ICES divisions VII g, h , j , k) 80 All 100 Irish Sea (ICES division VII a) 70 All 100 English Channel (ICES divisions VII d, e) 75 All 100 Entire region except Skagerrak and Kattegat 70 Norway lobster (Nephrops norvegicus) 30 60 Entire region 32 Herring (Clupea barengus) 50 10 North Sea 32 Mackerel (Scomber scombrus) 50 10 Entire region except Skagerrak and Kattegat 30 Prawn (Pandalus spp except Pandalus montagui) 30 50 20 Prawn (Pandalus montagui) Shrimp (Crangon spp) 30 50 Entire region 16 Sprat (Clupea sprattus) Eel (Adult) (Anguilla anguilla) Great Weever (Trachinus draco) Molluscs except Cuttlefish (Sepia officinalis) 50 10 Entire region 16 Capelin (Mallotus villosus) Saury (Scomberesox saurus) Smelt (Osmerus spp) Sardine (Sardina pilchardus) Grey Gurnard (Eutrigla gurnardus) Krill (Euphausidae) Gobies (Gobiidae) 50 10 Entire region except south of lati ­ tude 52 ° 30 ' N and west of longi ­ tude 7 ° W 16 Blue Whiting (Micromesistius poutassou) 50 10 (') North of a line drawn westwards from the west coast of Mull of Kintyre at latitude 55 30 ' N. (2) South of a line drawn westwards from the west coast of Mull of Kintyre at latitude 55 ° 30 ' N. No L 288/ 12 Official Journal of the European Communities 11 . 10 . 86 Region Geographical area Additional conditions Minimum mesh size mm Authorized target species Minimum percen ­ tage of target species Maximum percentage of protected species 2 (cont 'd) Entire region except Norway pout box (') 16 Norway Pout (Trisopterus esmarkii) 50 10 Entire region except North Sea 16 Mackerel (Scomber scombrus) 50 10 Entire region except Skagerrak and Kattegat 16 Horse mackerel (Trachurus trachurus) Argentine (Argentina spp) 50 10 North Sea From 1 November to the last day of February 16 Sandeel (Ammodytidae) 50 10 From 1 March to 31 October Sandeel (Ammodytidae) 50 10 Entire region except North Sea, Skagerrak and Kattegat Sandeel (Ammodytidae) 50 10 Skagerrak and Kattegat 80 All 100 Skagerrak and Kattegat 70 Whiting (Merlangius merlangus) 50 30 excluding whiting Skagerrak and Kattegat 60 Norway Lobster (Nephrops norvegicus) 20 70 Skagerrak and Kattegat 32 Horse mackerel (Trachurus trachurus) Mackerel (Scomber scombrus) 50 10 Skagerrak and Kattegat 30 Prawn (Pandalus borealis) 20 50 Skagerrak and Kattegat 30 Argentine (A rgentinidae) 50 10 Skagerrak and Kattegat within four miles of the baselines 16 Shrimps (Crangon spp and Leander adspersus) 20 50 Skagerrak and Kattegat outside four miles from the baselines 30 Shrimps (Crangon spp and Leander adspersus) 20 50 Skagerrak and Kattegat 16 Grey Gurnard (Eutrigla gumardus) Garfish (Belone belone) 3-spined stickleback (Gasterosteus aculeatus) Eelpout (Zoarces viviparus) 50 10 Skagerrak 1 November till last day of February 16 Sandeel (Ammodytes spp) 50 10 1 March till 31 October Sandeel (Ammodytes spp) 50 10 (') The Norway pout box is defined as that part of the North Sea which is under the sovereignty or jurisdiction of a Member State and boundedto the south by a line running eastwards from a point on the east cosst of Scotland at 56 ° N to 2 E, thence northwards to 58 N, thence west ­ wards to 0 ° 30 ' W, thence northwards to 59 ° 15 ' N , thence eastwards to 1 ° E, thence northwards to 60 ° N, thence westwards to longitude 0 ° 00 ', thence northwards to 60 ° 30 ' N, thence westwards to the east coast of the Shetland Islands, thence westwards from the west coast of the Shetland Islands at 60 ° N to 3 ° W, thence southwards to 58 ° 30 ' N and thence westwards to the Scottish coast. 11 . 10 . 86 Official Journal of the European Communities No L 288/ 13 Region Geographical area Additional conditions Minimum mesh size mm Authorized target species Minimum percen ­ tage of target species Maximum percentage of protected species 2 (cont'd) Kattegat 1 August till last day of February 16 Sandeel (Ammodytes spp.) 50 10 1 March till 31 July  Sandeel (Ammodytes spp.) 50 10 3 Entire region 65 All 100 50 Prawn (Parapenaeus longirostris, Aristeus an ­ tennatus and Ariste ­ omorpha foliacea) 30 50 Entire region 50 Norway Lobster (Nephrops norvegicus) 30 60 of which Hake 30 % Gulf of Cadiz (') 40 All species except those listed in Annex II for Region 3 50 10 Entire region except ICES divi ­ sion IX a excluding Gulf of Cadiz (') 40 Horse mackerel (Trachurus tracburus and Trachurus picturatus) Cephalopods 50 10 1 Entire region 40 Blue Whiting (Micro ­ mesistius poutassou) Herring (Clupea harengus) Spanish mackerel (Scomber japonicus) Mackerel (,Scomber scombrus) 50 10 In the bastard sole box (2) Vessels not exceeding 110 kW 40 Little sole (Dicologlossa cuneata) 50 10 Entire region 25 Trumpet fish (Macrorhamphosus spp.) 85 5 Entire region 20 Sardine (Sardina pilchardus) Eel (Adult) (Anguilla anguilla) 50 10 Within 12 miles of the Member States' baselines 20 Shrimp (Crangon spp.) 30 50 Entire region 16 Sprat (Clupea sprattus) Anchovy (Engraulis encrasicolus) Sandeel (Ammodytidae) 50 10 4 Entire region (') The Gulf of Cadiz is defined as the area within ICES division IX a east of a line drawn due south from a point at longitude 7 ° 52' W on the south coast of Portugal . (*) The little sole box is defined as an area bounded by a line running from the southern end to the northern end of the bridge linking the main ­ land of France to the lie d'Oleron, thence northwards along the west coast of the lie d'Oleron to Chassiron lighthouse (46 ° 03 ' N, 1 ° 25 ' W), thence northwestwards to a point on the south coast of the lie de Re named 'Feu de Chanchardon ' (46 ° 10 ' N, 1 ° 28 ' W), thence along the south coast of the lie de Re to Les Baleines lighthouse (46 ° 15 ' N , 01 ° 34' W), thence to latitude 45 ° 40 ' N longitude 01 ° 34' W, and thence due east to the coast of France on the western coast of Cap Ferret . No L 288/ 14 Official Journal of the European Communities 11 . 10 . 86 Region Geographical area Additional conditions Minimum mesh size mm Authorized target species Minimum percen ­ tage of target species Maximum percentage of protected species 5 Entire region 65 20 All Spanish mackerel (Scomber japonicus) Horse mackerel (Trachurus picturatus) Bogue (Boops boops) Sardine (Sardina pilchardus) &gt; 50 100 10 6 Entire region 100 45 All Prawn (Penaeus subtilis, Penaeus brasiliensis, Xiphopeneus kroyeri) 30 100 50 7 Entire region I 8 Entire region 11 . 10 . 86 Official Journal of the European Communities No L 288/ 15 ANNEX II Minimum size of protected species as referred to in Article 2 ( 1 ) and Article 5 (in cm) Species Region 1 Region 2 Region 3 Region 4 Region 5except Skagerrak and Kattegat Skagerrak and Kattegat Cod (Gadus morhua) 35 35(')0 30 35 0   Haddock (Melanogrammus aeglefinus) 30 30 0 27 30 0   Hake (Merluccius merluccius) 30 30 30 27 0 0 o Plaice (Pleuronectes platessa) 25 25 0 27 25 0 0 Witch flounder (Glyptocephalus cynoglossus) 28 28 28 28   Lemon sole (Microstomus kitt) 25 25 25 25 0  Sole (Solea solea) 24 24 24 24 0 0 Turbot (Psetta maxima) 30 30 30 30 0 0 Brill (Scophthalmus rhombus) 30 30 30 30 0  Megrim (Lepidorhombus spp.) 25 25 25 25 0 0 Whiting (Merlangius merlangus) 27 27 23 27 0  Dab (Limanda limanda) 15 15 0 23 23 0  Saithe (Pollachius virens) 35 35 0 30 35   Red seabream (Pagellus bogaraveo)  25  25 0 0 Red mullet (Mullus surmuletus)  15  15 0 0 Bass (Dicentrarchus labrax)  32  32 0 0 Conger eel (Conger congerj  58  58 ( ¢) 0 Pollack (Pollachius pollachius)  30  30   Ling (Molva molva)  0  63 0 0 Shad (Alosa spp.)  30  30 0 0 Sturgeon (Acipenser sturio)    145 0  Grey mullet (Mugil spp.)  20  20 0 0 Salmoa (Salmo salar)  0 0 50 0  Sea Trout (Salmo trutta)  0 0 25 0  Flounder (Platichthys flesus)  25 20 25 0  Monkfish (Lophius piscatorius, L boudegassa)  0  0 0 0 Cuttlefish (Sepia spp.) 0 0  0 0 0 Eel (Anguilla anguilla)  0 0 0   Little Sole (Dicologlossa cuneata)    18   Blue ling (Molva dypterygia)  70  70   Gilthead seabream (Sparus aurata)    19   Black seabream (Spondyliosoma cantharus)  23  23   (') Except in ICES division VII a, where the minimum size shall be 45 cm during the period from 1 October to 31 December. (2) Until 31 December 1988 the minimum size shall be 30 cm . (3) Until 31 December 1988 the minimum size shall be 27 cm. 0 Until 31 December 1990 the minimum size shall be 24 cm . 0 Except in the North Sea where the minimum size shall be 27 cm as from 1 January 1989 . 0 Except in the North Sea where the minimum size shall be 23 cm as from 1 January 1989 . (*) Size to be determined (see Article 2 ( 1 )). No L 288/ 16 Official Journal of the European Communities 11 . 10 . 86 ANNEX III Minimum size referred to in Article 5 Species Region Geographical area Minimum size Herring (Clupea harengus) 1 ICES division V b (EC zone) 20 cm 2 Except Skagerrak and Kattegat Skagerrak and Kattegat 20 cm 18 cm 3 20 cm Mackerel (Scomber scombrus) 2 North Sea only 30 cm 3 0 Mackerel (for industrial purposes) 2 Skagerrak and Kattegat only 30 cm Spanish mackerel (Scomber japonicus) 5 15 cm Pout (Trisopterus luscus) 3 0 Anchovy (Engraulis encrasicolus) 3 0 Sardine (Sardina pilchardus) 3 0 Horse mackerel (Trachurus trachurus) 3 15 cm Horse mackerel (Trachurus picturatus) 5 14 cm Whole Norway lobster (Nephrops norvegicus) 2 Skagerrak and Kattegat only 40 mm carapace length 130 mm overall length 2 Except Skagerrak and Kattegat 25 mm carapace length 85 mm overall length 3 20 mm carapace length 70 mm overall length Tails of Norway lobster 2 Skagerrak and Kattegat only 72 mm 2 Except Skagerrak and Kattegat 46 mm 3 37 mm Lobster (Homarus gammarus) 2 Except Skagerrak and Kattegat 85 mm carapace length 24 cm overall length 2 Skagerrak and Kattegat only 78 mm carapace length 22 cm overall length Spinous spider crab (Maia squinado) 2 120 mm 3 120 mm 11 . 10 . 86 Official Journal of the European Communities No L 288/ 17 Species Region Geographical area Minimum size Edile crab (Cancer pagurus) 2 width (") length 0 claw (*) 3 width (*) length 0 claw (*) Scallop (Pecten maximus) 2 100 mm 3 100 mm Clam (Venus verrucosa) 2 ICES divisions VII d and Vile only 40 mm Squid (Loligo vulgaris) 3 0 (*) Size to be determined. No L 288/ 18 Official Journal of the European Communities 11 . 10 . 86 ANNEX IV Method (or determining the size of crustaceans and molluscs (Homarus) Lobster (Nephrops) Norway lobster (a) Carapace length (b) Overall length ( Venus verrucosa ) Clam (a) Maximum length of the shell 11 . 10 . 86 Official Journal of the European Communities No L 288/19 (Cancer pagurus) Edible crab IMaja squinado) Spinous spider crab (a) Maximum width of carapace (b) Length of carapace (c) Length of claw No L 288/20 Official Journal of the European Communities 11 . 10. 86 ANNEX V Correlation Table Regulation (EEC) No 171 /83 This Regulation Article 1 Article 1 Articles 2, 3 , 4, 5, 8 (2), 10 , 14 (4) Article 2 Article 6 Article 3 Article 7 Article 4 Article 1 1 Article 5 Article 1 2 Article 6 Article 13 (2) Article 7 Article 15 ( 1 ) Article 8 Article 1 4 Article 9 Article 1 6 Article 1 0 Article 1 7 Articles 11 , 12 Article 1 8 Article 13 Articles 19 , 20 Article 14 Article 21 Article 1 5 Annexes I , II, III , IV Annex I Annex V Annex II Annex VI Annex III